Title: To James Madison from James Simpson, 17 October 1803
From: Simpson, James
To: Madison, James


					
						No. 69
						Sir
						Tangier 17th October 1803.
					
					 After having closed my general Report of this days Date I beg leave once more to address you in respect to the totall inadequacy of the Antient Sallary granted for the Office I am honoured with.  I am almost ashamed to repeat on this subject but necessity compells me, as I daily feel by dire experience that it is impossible for me to continue to serve the Nation at two thousand dollars a year.
					   When I learnt a change of the Mediterranean Squadron was at hand I fondly hoped I should have heard from you by some one of the Ships, but in that I have been disapointed.
					   In the Month of August 1799 William Brigham Esqr of Philadelphia transferred One thousand eight hundred and fifty seven dollars of six ⅌ Cent Stock of the United States for my account and to my name in payment of some money he had obligingly taken the trouble to receive for me.  At present I am realy in want of money but that Stock is not saleable in this part of the World  Neither can I presume to draw at large on Account of Sallary untill Government shall be pleased to come to a determination respecting my pretensions on that head.  For these reasons I beg leave to offer the mentioned Stock with the Interest thereon since transferred as a Security against Bills for two thousand dollars, and to request you will be so obliging as direct my Bills for that sum being paid when they shall appear as an Imprest to me on Account of Salary.
					 I pray you will excuse this very great liberty I take and that the President and yourself will rest fully satisfied, that nothing in my power to do for good of the Public Service shall at any time be wanting.  I have the honour to be with sentiments of great Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
